Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/28/2020, 3/29/2021, 6/17/2021, 4/22/2022, 5/20/2022, and 11/29/2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical imaging system, comprising a lens comprising an effective region to refract incident light on an optical path reflected from an object and a prism (see claim 14) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-9, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wakabayashi et al. (WO 2018/180269, all citations are to the English language machine translation) (hereafter Wakabayashi).
Regarding claim 1, Wakabayashi discloses a prism (see at least figs. 5 and 15) for an optical imaging system (see at least page 2, first paragraph), comprising: an incident surface (see at least Figs. 5 and 15, where 1a is the incident surface); an emitting surface from which light is emitted (see at least Figs. 5 and 15, where 1c is the emitting surface); and a reflective surface reflecting light incident through the incident surface to the emitting surface (see at least Figs. 5 and 15, where 1b is a reflective surface), wherein at least one connection portion of the incident surface and the emitting surface is chamfered to form a surface (see at least Figs. 5 and 15 and page 7, 4th paragraph, where C is a chamfered surface that connects the incident surface 1a and the emitting surface 1c).
Figure 5 is reproduced and annotated below.

    PNG
    media_image1.png
    479
    634
    media_image1.png
    Greyscale

Regarding claim 2, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that the at least one connection portion comprises a first connection surface, to which the incident surface and the emitting surface are connected, formed to have an obtuse angle with respect to the incident surface and the emitting surface, respectively (see at least Figs. 5 and 15, where the angles formed between the surface C and surfaces 1a and 1b, respectively, are obtuse).

Regarding claim 3, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that the at least one connection portion comprises a second connection surface, at which one or more of the incident surface and the reflective surface are connected and the emitting surface and the reflective surface are connected, formed to have an obtuse angle with respect to the reflective surface (see at least Figs. 5 and 15 and page 7, 4th paragraph, where surfaces W1 and W2 are connection surfaces between the incident surface and the reflective surface and between the emitting surface and the reflective surface, respectively, and both form an obtuse angle with respect to the reflective surface).

Regarding claim 6, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that an antireflective layer is formed on the incident surface and the emitting surface (see at least Fig. 15 and page 14, 3rd and 4th paragraphs, where 12a and 12b are antireflection layers).

Regarding claim 8, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that the surface of the connection portion comprises one or more of a light shielding paint, a light shielding film, and a light-scattering roughness to prevent a flare phenomenon (see at least Page 7, last paragraph, where surfaces W1, W2, and C can be diffusing surfaces or can have a light shielding film provided thereon).

Regarding claim 9, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that the incident surface comprises a first light transmitting region capable of transmitting incident light and a first light shielding region capable of blocking incident light (see at least Fig. 11 and page 16, first full paragraph, where 15 is a light shielding film that forms a first light shielding region and the portion of surface 1a not covered by light shielding film 15 forms a first light transmitting region).

Regarding claim 14, Wakabayashi discloses an optical imaging system (see Fig. 2 and page 2, first paragraph), comprising: a lens comprising an effective region to refract incident light on an optical path reflected from an object (see at least Fig. 2 and page 3, 3rd paragraph to the bottom, where 8 is an imaging lens group); and a prism configured to bend the optical path (see at least Fig. 2, where 10 comprises a prism to bend the optical path) and comprising: an incident surface (see at least Figs. 5 and 15, where 1a is the incident surface); a reflective surface (see at least Figs. 5 and 15, where 1b is a reflective surface); a light emitting surface (see at least Figs. 5 and 15, where 1c is the emitting surface); and two side surfaces spaced apart from each other by the incident surface, the reflective surface, and the light emitting surface (see at least Fig. 12, which most clearly illustrates the two side surfaces 1d and 1e), wherein one or more corners of the prism comprise a chamfered region (see at least Figs. 5 and 15 and page 7, 4th paragraph, where W1, W2, and C are chamfered surfaces), and wherein the chamfered region comprises one or more of a light shielding film, a light shielding paint, and a light-scattering roughness (see at least Page 7, last paragraph, where surfaces W1, W2, and C can be diffusing surfaces or can have a light shielding film provided thereon).

Regarding claim 15, Wakabayashi discloses all of the limitations of claim 14.
Wakabayashi also discloses that the two side surfaces comprise one or more of a light shielding film, a light shielding paint, and a light-scattering roughness (see at least Fig. 12 and page 16, first full paragraph).

Regarding claim 16, Wakabayashi discloses all of the limitations of claim 14.
Wakabayashi also discloses that one or more of the incident surface and the light emitting surface comprises a light shielding region capable of blocking incident light and a light transmitting region capable of transmitting incident light, and wherein the light shielding region surrounds the light transmitting region (see at least Fig. 11 and page 16, first full paragraph, where 15 is a light shielding film that forms a first light shielding region on the incident surface and the portion of surface 1a not covered by light shielding film 15 forms a first light transmitting region).

Regarding claim 19, Wakabayashi discloses a prism (see at least figs. 5 and 15)  for an optical imaging system (see at least page 2, first paragraph), comprising: an incident surface (see at least Figs. 5 and 15, where 1a is the incident surface); a reflective surface (see at least Figs. 5 and 15, where 1b is a reflective surface); and a light emitting surface (see at least Figs. 5 and 15, where 1c is the emitting surface), wherein one or more of the incident surface and the light emitting surface comprises a light shielding region capable of blocking incident light and a light transmitting region capable of transmitting incident light (see at least Fig. 11 and page 16, first full paragraph, where 15 is a light shielding film that forms a first light shielding region on the incident surface and the portion of surface 1a not covered by light shielding film 15 forms a first light transmitting region), wherein one or more corners of the prism where any two of the incident surface, the reflective surface, and the light emitting surface meet, comprises a chamfered region (see at least Figs. 5 and 15 and page 7, 4th paragraph, where W1, W2, and C are chamfered surfaces) comprising a light-blocking or light-scattering surface (see at least Page 7, last paragraph, where surfaces W1, W2, and C can be diffusing surfaces or can have a light shielding film provided thereon).

Regarding claim 20, Wakabayashi discloses all of the limitations of claim 19.
Wakabayashi also discloses that the prism comprises a rectangular parallelepiped bisected in a diagonal direction, wherein the incident surface, the reflective surface, and the light emitting surface are rectangular, and wherein two sides spaced apart from each other by the incident surface, the reflective surface, and the light emitting surface are triangular (see at least Figs. 12 and 14b) and each of the two sides comprises a light- blocking or light-scattering surface (see at least Fig. 12 and page 16, first full paragraph).

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mossberg et al. (US 2015/0180584) (hereafter Mossberg).
Regarding claim 1, Mossberg discloses a prism (see at least Fig. 5), comprising: an incident surface (see at least Fig. 5, where the left side of the prism is considered the incident surface); an emitting surface from which light is emitted (see at least Fig. 5, where the right side of the prism is considered the emitting surface); and a reflective surface reflecting light incident through the incident surface to the emitting surface (see at least Fig. 5, where the bottom side of the prism is considered the reflective surface), wherein at least one connection portion of the incident surface and the emitting surface is chamfered to form a surface (see at least Fig. 5, where the top surface of the prism is the connection portion).
The limitation “for an optical imaging system” is considered an intended use of the claimed prism and is therefore given limited patentable weight. The examiner notes that while the prism of Mossberg is used for multiplexing, the prism is illustrated in use with a lens that focusses the light passing through the prism (see Fig. 7).

    PNG
    media_image2.png
    297
    483
    media_image2.png
    Greyscale
Figure 5 is reproduced and annotated below.

Regarding claim 2, Mossberg discloses all of the limitations of claim 1.
Mossberg also discloses that the at least one connection portion comprises a first connection surface, to which the incident surface and the emitting surface are connected, formed to have an obtuse angle with respect to the incident surface and the emitting surface, respectively (see at least Fig. 5, where the angles between the connection portion and the incident surface and between the connection portion and the emitting surface are obtuse).

Regarding claim 4, Mossberg discloses all of the limitations of claim 1.
Mossberg also discloses that the incident surface and the emitting surface are each configured to have a wavefront aberration different from that of the reflective surface (see at least Fig 5 and paragraphs [0024]-[0025], where 523 are two gratings and paragraph [0014], where the gratings can provide wavefront transformation such as correcting wavefront aberrations).

Regarding claim 5¸ Mossberg discloses all of the limitations of claim 4.
Mossberg also discloses that the wavefront aberration of the incident surface and the wavefront aberration of the emitting surface are each greater than a reflective aberration of the reflective surface (see at least Fig. 5 and paragraph [0024], where it is only the incident and emitting surfaces that comprise the gratings 523 and mirror 533 is not disclosed to provide any wavefront aberration, thus the wavefront aberrations of the incident surface the emitting surface are each greater than a reflective aberration of the reflective surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (WO 2018/180269, all citations are to the English language machine translation) (hereafter Wakabayashi) as applied to claim 1 above, and further in view of Takasugi et al. (US 2010/0076268) (hereafter Takasugi).
Regarding claim 7, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi also discloses that the reflective layer can be chosen to reflect light only within a particular wave band of light such as visible light (see at least page 15, 2nd and 3rd paragraphs, section <Reflective layer>).
Wakabayashi does not specifically disclose that an antireflective layer and an infrared blocking layer are formed on the reflective surface.
However, Takasugi teaches a prism in an optical system wherein an infrared cutting interference film and an antireflection film can be layered on a surface of the prism (see at least paragraph [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism of Wakabayashi to include the teachings of Takasugi so that an antireflective layer and an infrared blocking layer are formed on the reflective surface for the purpose of ensuring the reflective layer only reflects the desired wave band of light (see at least page 15, 2nd and 3rd paragraphs, section <Reflective layer> of Wakabayashi).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (WO 2018/180269, all citations are to the English language machine translation) (hereafter Wakabayashi) as applied to claim 9 above, and further in view of Nagaoka et al. (US 2009/0153985) (hereafter Nagaoka).
Regarding claim 10, Wakabayashi discloses all of the limitations of claim 9.
Wakabayashi also discloses that the light shielding region can be on the emitting surface (see at least Fig. 15, where light shielding film 15 is on the emitting side of the prism).
Wakabayashi does not specifically disclose that the emitting surface comprises a second light transmitting region capable of transmitting incident light and a second light shielding region capable of blocking incident light.
However, Nagaoka teaches a prism comprising an incident surface and an emitting surface (see at least Fig. 45), wherein both of the incident surface and the emitting surface comprise a light transmitting region and a light shielding region (see at least Fig. 45 and paragraphs [0588]-[0589]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism of Wakabayashi to include the teachings of Nagaoka so that the emitting surface comprises a second light transmitting region capable of transmitting incident light and a second light shielding region capable of blocking incident light for the purpose of preventing unwanted light from passing through the prism thus reducing flare or ghost (see at least paragraph [0589] of Nagaoka).

Regarding claim 11, Wakabayashi as modified by Nagaoka discloses all of the limitations of claim 10.
Wakabayashi as modified by Nagaoka does not specifically disclose that the second light transmitting region is formed to be smaller than the first light transmitting region.
However, the optical system of Wakabayashi includes an imaging lens system (see Fig. 2, where 8 is the imaging lens system). Thus, the light rays traveling through the prism would be expected to be converging to a focus on the imaging apparatus 41. Such converging means that the spot size of the light rays is smaller at the emitting surface of the prism than it is at the incident surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism of Wakabayashi as modified by Nagaoka so that the second light transmitting region is formed to be smaller than the first light transmitting region for the purpose of blocking any extraneous light that is outside of the light rays being focused through the prism and thus improving the effectiveness of the flare/ghost prevention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (WO 2018/180269, all citations are to the English language machine translation) (hereafter Wakabayashi) as applied to claim 1 above, and further in view of Oppo Guandong Mobile Communication Co. (CN 108540704) of record (hereafter Oppo).
Regarding claims 12 and 13, Wakabayashi discloses all of the limitations of claim 1.
Wakabayashi does not specifically disclose that the at least one connection portion comprises a third connection surface connecting the incident surface and a side surface, and configured to have an obtuse angle with respect to the incident surface and that the at least one connection portion comprises a fourth connection surface connecting the emitting surface and a side surface, and configured to have an obtuse angle with respect to the emitting surface.
However, Oppo teaches a right-angle prism wherein all of the edges are chamfered to thus create connection surfaces that have an obtuse angle with respect to the adjoining surfaces (see at least Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism of Wakabayashi to include the teachings of Oppo so that the at least one connection portion comprises a third connection surface connecting the incident surface and a side surface, and configured to have an obtuse angle with respect to the incident surface and that the at least one connection portion comprises a fourth connection surface connecting the emitting surface and a side surface, and configured to have an obtuse angle with respect to the emitting surface for the purpose of preventing chipping and cracking of the corners of the prism (see at least page 7, 4th paragraph of Wakabayashi).

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg et al. (US 2015/0180584) (hereafter Mossberg), in view of Wakabayashi et al. (WO 2018/180269, all citations are to the English language machine translation) (hereafter Wakabayashi).
Regarding claim 14, Mossberg discloses an optical system, comprising: a lens comprising an effective region to refract incident light on an optical path (see at least Fig. 7, where 743 is a lens); and a prism configured to bend the optical path (see at least Figs. 5 and 7) and comprising: an incident surface (see at least Fig. 5, where the left side of the prism is considered the incident surface); a reflective surface (see at least Fig. 5, where the bottom side of the prism is considered the reflective surface); a light emitting surface (see at least Fig. 5, where the right side of the prism is considered the emitting surface); and two side surfaces spaced apart from each other by the incident surface, the reflective surface, and the light emitting surface (see at least Fig. 5 and paragraph [0024], where the prism is a right-angled prism and has a width, thus inherently the prism must have two side surfaces), wherein one or more corners of the prism comprise a chamfered region (see at least Fig. 5, where the top surface of the prism is a chamfered region).
The limitations “an optical imaging system” and “to refract incident light on an optical path reflected from an object” are considered an intended use of the claimed system and is therefore given limited patentable weight. The examiner notes that while the optical system of Mossberg is used for multiplexing, the system is illustrated with a lens that focusses the light passing through the system (see Fig. 7).
Mossberg does not specifically disclose that the chamfered region comprises one or more of a light shielding film, a light shielding paint, and a light scattering roughness.
However, Wakabayashi teaches a prism comprising a chamfered region (see at least Figs. 5 and 15 and page 7, 4th paragraph, where W1, W2, and C are chamfered surfaces of the prism), wherein the chamfered region comprises one or more of a light shielding film, a light shielding paint, and a light-scattering roughness (see at least Page 7, last paragraph, where surfaces W1, W2, and C can be diffusing surfaces or can have a light shielding film provided thereon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mossberg to include the teachings of Wakabayashi so that the chamfered region comprises one or more of a light shielding film, a light shielding paint, and a light scattering roughness for the purpose of preventing stray light within the optical system (see at least Page 7, last paragraph of Wakabayashi).

Regarding claim 17, Mossberg as modified by Wakabayashi discloses all of the limitations of claim 14.
Mossberg also discloses that the incident surface and the emitting surface are each configured to have a wavefront aberration different from that of the reflective surface (see at least Fig 5 and paragraphs [0024]-[0025], where 523 are two gratings and paragraph [0014], where the gratings can provide wavefront transformation such as correcting wavefront aberrations).

Regarding claim 18, Mossberg as modified by Wakabayashi discloses all of the limitations of claim 14.
Mossberg also discloses that the incident surface, the light emitting surface, and the reflective surface comprise a predetermined wavefront aberration (see at least Fig 5 and paragraphs [0024]-[0025], where 523 are two gratings and paragraph [0014], where the gratings can provide wavefront transformation such as correcting wavefront aberrations and where the zero wave aberration of the reflective surface is a predetermined wavefront aberration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0130147 to Takano et al. discloses an imaging device comprising a right-angle prism, wherein the prism comprises chamfered or rounded edges (see at least Fig. 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872                                                                                                                                                                                           

JRC
/JADE R CHWASZ/             Primary Examiner, Art Unit 2872